Citation Nr: 1204783	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  05-40 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for residuals of a spinal tap (lumbar puncture).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of May 2002, September 2004 and October 2006.  In September 2011, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  

The issues of service connection for migraine headaches and spinal tap residuals are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board waives timeliness of filing the substantive appeal, which was received 2 days after the expiration of the 60-day period, and appears to have been filed late due to fault on the part of his then-representative.  

2.  The Veteran did not serve within the land borders in Vietnam, nor has actual exposure to Agent Orange been demonstrated.


CONCLUSIONS OF LAW

1.  Timeliness of filing the substantive appeal is waived, and the appeal from the May 2002 rating decision remains open.  38 C.F.R. §§ 20.302, 20.303 (2011).

2.  Diabetes mellitus and prostate cancer were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in October 2001 and October 2003, the RO advised the claimant of the information necessary to substantiate the claim for service connection for diabetes mellitus, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although the October 2003 notice referred to the need to submit new and material evidence, the notice also discussed the evidence needed to prevail on the merits, and the Veteran's contentions have focused on the merits of his claim.  In a June 2006 letter, he was provided with this information concerning the claim for service connection for prostate cancer.  In a letter dated in November 2010, he was informed that the service records did not show that he served in Vietnam, and he was asked to provide evidence that he served in Vietnam, or was otherwise exposed to herbicides.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claims.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service treatment and personnel records have been obtained, and were of record at the time of the Veteran's Travel Board hearing in September 2011, when his representative requested that such records be obtained.  The service department stated, in January 2002 and again in November 2003, that the record did not show that the Veteran had any service in Vietnam.  VA treatment records have been obtained, as have identified private medical records.  A VA medical examination is not warranted because, as discussed below, there is no credible evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, or a credible indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He testified at a Travel Board hearing in September 2011.  Although he did not testify concerning the claim for service connection for prostate cancer, this hearing, scheduled and conducted after his substantive appeal for that issue, in which he requested a hearing, meets the requirement that he be afforded an opportunity for a hearing.  See 38 C.F.R. § 20.700 (2011).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Timeliness of Appeal

The issues of service connection for diabetes mellitus, migraine headaches, and spinal tap residuals were developed on the basis of whether new and material evidence had been submitted since a prior final rating decision dated in May 2002.  Specifically, the RO found that the Veteran filed a timely notice of disagreement, but that the substantive appeal was received June 20, 2003, more than 60 days after the statement of the case dated April 18, 2003.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b) (2011).   

In a letter dated July 2, 2003, the RO informed the Veteran that the substantive appeal was untimely and told the Veteran that the document was being considered as a new claim.  This new claim was denied in September 2004, and the current appeal ensued from the Veteran's appeal from that rating decision, which found no new and material evidence had been received to reopen the claim.   

In February 2004, however, a notice of disagreement with the July 2003 notice of an untimely substantive appeal was received.  See 38 C.F.R. §§ 19.302(a), 20.201.  The RO, however, did not furnish a statement of the case on the timeliness issue, or otherwise respond to his contentions.  See 38 C.F.R. § 19.34 (2011).  

A substantive appeal is not a jurisdictional requirement.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Id.  In this case, the substantive appeal was received only 2 days after the 60-day time limit had expired.  Moreover, the substantive appeal, signed by the Veteran, was received from the Veteran's then-representative, which implies that the Veteran sent it to that organization to file on his behalf.  The substantive appeal itself was dated June 9, 2003, well within the 60-day period.  Under these circumstances, the Veteran should not be penalized for dilatory filing by his representative.  Accordingly, timeliness of filing the substantive appeal is waived, and the appeal from the May 2002 rating decision remains open.  Therefore, the claims will be decided on a de novo basis, and new and material evidence is not required.  

The Veteran is not prejudiced by considering the claim for service connection for diabetes mellitus and prostate cancer on the merits, because both the appellant's submissions and the VA's actions and explanations have focused on the underlying merits of the claim.  The issues of service connection for headaches and spinal tap residuals are remanded for further development, as discussed below.  

III.  Service Connection for Diabetes Mellitus and Prostate Cancer

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA medical records show that the Veteran was diagnosed as having diabetes mellitus in 2000, and as having prostate cancer in 2002, satisfying the first element.  Concerning the second element, service medical records do not show the presence of either condition in service, or for many years thereafter.  The Veteran contends, however, that he was exposed to Agent Orange while he was on active duty, and that this caused his diabetes mellitus and prostate cancer.  

VA law provides that service incurrence for certain diseases, including type 2 diabetes and prostate cancer, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.; see MR21-1MR, Part IV, Subpart ii, Chapter 2, § C; Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In other words, the physical presence of a Veteran within the land borders of Vietnam during service is required for the presumption to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)  

The service department records, including personnel records, do not show that the Veteran had service in Vietnam.  The service personnel records show that the Veteran was assigned stateside until June 1964, when he was transferred to Okinawa.  During his time in Okinawa, from June 1964 to July 1965, his occupational specialties were special artillery repairman and tracked vehicle repairman.  

He contends that he did in fact serve in Vietnam.  In support of his contentions, he has submitted a statement dated in April 2004 from [redacted], retired Gunnery Sergeant, who wrote that the Veteran was with him "aboard the USS BILLY MITCHELL, in 1964, en route to Okinawa, assigned to HQ Battery 4th Battalion 12th Marines, 1st Marine Division."  He said that this battery was deployed to Vietnam and was in-country for approximately 43 days from February to March 1965.  After that, he stated, the Veteran returned to Okinawa, and was assigned to graves registration.  

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Concerning the probative value of the lay statement, it must be emphasized that the affiant stated that he traveled to Okinawa from the United States with the Veteran, but he did not state that he had been in Vietnam with the Veteran.  Rather, he identified a specific battery within the 1st Marine Division, which he said had been deployed to Vietnam for temporary duty.  The Veteran, however, was in the 3rd Marine Division, not the 1st Marine Division.  Personnel records show that the Veteran traveled from San Diego to Okinawa on the USS MITCHELL in June 1964, some 7 to 8 months prior to the purported temporary deployment to Vietnam, and the retired Gunnery Sergeant did not state that he had had contact with the Veteran after their arrival in Okinawa.  

Not only do official records fail to indicate Vietnam service, but the personnel records also fail to show that the Veteran worked in graves registration.  Instead, his occupational specialties while overseas were special artillery repairman and tracked vehicle repairman.  In particular, his promotion to Corporal, effective June 1, 1965, was specifically in MOS 2144, which elsewhere was noted to signify a tracked vehicle repairman.  He returned to the United States the month following his promotion.  Significantly, Mr. [redacted] did not expressly state that he had personally observed the Veteran either in Vietnam, or working in graves registration, neither of which is indicated by the official record.  The only explicitly personal observation was that they had traveled on the same ship from San Diego to Okinawa, at least 7 months prior to the other events reported in his affidavit.  

Accordingly, the Board finds that the statement from [redacted], while seemingly credible, is of no probative value in establishing the Veteran's presence in Vietnam, because that part of his statement was not based on the personal knowledge of the affiant.  In this regard, although the Veteran testified, at his Travel Board hearing, that [redacted] had been a sergeant in the "artillery outfit" which the Veteran was in, and that they had gone from Okinawa to Vietnam, the witness himself did not make this statement, and, as noted above, he identified the 1st Marine Division, not the 3rd Marine Division-an important military distinction.  

Further, the Board finds that the Veteran's own statements concerning his presence in Vietnam are not credible.  In a statement received in December 2001, he said he had been awarded a Vietnam Campaign citation for the period from July 1964 to August 1964; he did not otherwise indicate Vietnam service in that statement-i.e., he did not refer to the February to March 1965 period referred to by [redacted].  In a December 2005 substantive appeal, he said that he had "served in Vietnam War from November 13, 1961, to March 13, 1966, during combat on the front line."  In April 2007, he again referred to serving in the Vietnam war in combat.  At his hearing, however, he said he had been in Vietnam for 42 to 43 days.  As can be seen, these statements are not consistent.

The Veteran also submitted a History and a Lineage of the Headquarters Battalion of the 3rd Marine Division, reflecting that that battalion had operated in Vietnam beginning in May 1965.  Although in the 3rd Marine Division, the Veteran was not in the Headquarters Battalion,.  Instead, he was in the Headquarters Battery of the 4th Battalion of the 12th Marine Regiment of the 3rd Marine Division.  Thus, this history of a completely different organizational unit is of no probative value to the Veteran's claim.  The evidence does not show, nor does the Veteran contend, that he was otherwise exposed to herbicides during service.  

In view of the foregoing, the Board concludes that the Veteran was not exposed to herbicides such as Agent Orange during service, and that diabetes mellitus and prostate cancer were not of service onset, or related to service.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for diabetes mellitus is denied.

Service connection for prostate cancer is denied.


REMAND

Concerning the claims of service connection for migraine headaches and spinal tap residuals, further development is needed.  With respect to the latter, service treatment records do not show that the Veteran underwent a lumbar puncture (spinal tap) in service.  Further, in his statements and testimony furnished in connection with the appeal, he has not claimed any residuals of the spinal tap he states that he underwent in service.  Absent the current existence of a claimed condition, there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Nevertheless, VA medical records show occasions on which the Veteran has given as history of migraine headaches as due to or aggravated by a claimed in-service spinal tap procedure.  Under this theory, the claim for spinal tap residuals is also inextricably intertwined with the issue of service connection for migraine headaches.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

During the course of the appeal, the Veteran has also claimed service connection for migraine headaches on the basis of direct service incurrence, and as secondary to service-connected posttraumatic stress disorder (PTSD).  Service treatment records show that he was seen in August 1962, for evaluation of complaints which included a five-month history of intermittent headaches.  The pertinent impression was muscular headache.  At his Travel Board hearing, the Veteran testified that he had had headaches since service.  VA neurology clinic records from 2005 to 2007 note a history of headaches since 1961, and in April 2007, the VA treating neurologist wrote that it was more likely than not that the Veteran's headaches started in service.  The neurologist did not give any reason, however, other than stating that he did not have the headaches prior to service.  In the VA treatment records, an August 2005 neurology consult noted that the Veteran stated that he had headaches since 1961, which had worsened after a lumbar puncture.  

Records of the Veteran's treatment at Kaiser Permanente from 1983 to 1990 report a different history.  The Veteran reported a history of migraine headaches when initially seen in 1983.  These records show that in November 1984, the Veteran reported a history of migraines since 1982, although in May 1986 he said he had been diagnosed in his late 20s with migraines.  In October 1987, the Veteran gave a history of migraines for six to eight years, and in December 1987, he reported an eight-year history of migraines.  In January 1988, on a neurology consult, he initially reported a history of migraines for the past nine or ten years, or longer.  Upon questioning, he recalled that he had had episodic headaches beginning when he was a teenager, which had become more severe nine or ten years ago.  In none of the Kaiser records did the Veteran identify his period of military service as reflecting either the onset or a worsening of his headaches.  

The file also contains several letters from R. Beavers, Ph.D., who was a readjustment counselor at a VA facility.  Although these letters have different dates, the content is nearly identical; as pertinent to the claim on appeal, it was state that the Veteran had migraines as a symptom of PTSD.  Specifically, in most of the letters, he said that as a symptom of PTSD, "[m]igraine headaches begin after leaving boot camp in him having a spinal [sic]."  Inasmuch as boot camp and the claimed spinal tap occurred prior to the purported PTSD stressors, however, it is unclear how a migraine would have later become a symptom of PTSD.  Requests for the actual treatment records from the VA Readjustment Counseling Service (or Vet Center) have elicited additional copies of Dr. Beavers' letter.  The RO must request the actual treatment records, if available, rather than simply the letter, which does not adequately explain how the migraines are related to either PTSD or the claimed in-service spinal tap.  

The medical records also indicate that the Veteran may have more than one type of headache.  Given these factors, the Veteran must be afforded a VA examination to determine whether he has a headache disability related to service, or to service-connected PTSD.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's actual treatment records from the VA Readjustment Counseling Service and/or Vet Center at Gardena, California, as well as from the Culver City Vet Center.  Explain that the actual treatment notes themselves are needed, and not the letters from treatment providers, which have already been obtained.  

2.  Schedule the Veteran for a VA examination to determine the likelihood that he has a migraine disability (or other chronic headache disability) which is related to service.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should provide a diagnosis for all chronic headache disabilities currently present, and, for each, provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such disability:

* Had its onset in service;
* Is related to any events which occurred in service, including a complaint of a 5-month history of intermittent headaches reported in August 1962, and a claimed lumbar puncture; or
* Was caused or aggravated by service-connected PTSD.  

The examiner should provide a rationale for any opinion provided.

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the Veteran and his representative should be provided with a 
supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


